Case 1:19-cv-00427-MSM-LDA Document 22 Filed 12/29/20 Page 1 of 2 PageID #: 439




                              UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF RHODE ISLAND

 ANA FARIA, PHILIPE FARIA, MARTA FARIA,    :
 CATARINA TRAVASSOS, as successors in      :
 interest and heirs at law of APOLONIA MORAIS
                                           :
         Plaintiffs                        :
 vs.                                       :                   C.A. No.: 2019-427-MSM-LDA
                                           :
 CITIZENS BANK, N.A., CITIZENS BANK, N.A., :
 d/b/a CITIZENS ONE HOME LOANS, and        :
 OTORO, LLC                                :
        Defendants.                        :

                        DEFENDANT OTORO, LLC’S MOTION TO
                      DISMISS PLAINTIFFS’ AMENDED COMPLAINT

        Defendant Otoro, LLC (“Otoro”) respectfully requests, pursuant to Fed.R.Civ.P. 12(b)(6),

 this Court dismiss all claims against Otoro set forth in the Amended Complaint (the “Amended

 Complaint”) filed by Plaintiffs Ana Faria, Philipe Faria, Marta Faria, as successors in interest and

 heirs at law of Apolonia Morais (“Plaintiffs”) based on the prima facie substantive and procedural

 defects in Plaintiffs’ Amended Complaint.

        As an initial matter, the Amended Complaint should be stricken because Plaintiffs failed

 to timely file a Motion to Amend Complaint. On November 20, 2020, Plaintiff filed an Emergency

 Motion to Extend Time to File Motion to File Amended Complaint (ECF No. 19). This Court

 entered an Order the same day granting Plaintiffs’ motion for extension of time to file a motion to

 amend the complaint (emphasis added) through December 11, 2020. Plaintiffs failed to file a

 Motion to Amend the Complaint as directed by this Court, and instead simply filed the Amended

 Complaint on December 11, 2020 (ECF No. 20).

        As to the substance of the Amended Complaint, the sole claim against Otoro in the

 Amended Complaint is Count II, seeking a declaratory judgment pursuant to 28 U.S.C. §2201 that

 (i) foreclosure sale of the Plaintiffs’ Property on April 24, 2018 was invalid and void; and (ii) the
Case 1:19-cv-00427-MSM-LDA Document 22 Filed 12/29/20 Page 2 of 2 PageID #: 440




 foreclosure deed recorded in the Land Evidence Records of the City of East Providence in Book

 4041 Page 30 at 11:57 AM is invalid and void. Plaintiffs Declaratory Judgment claim against Otoro

 must fail because the foreclosure conducted by Citizens Bank, N.A. (“Citizens Bank”) is invalid

 or void for the reasons set forth Citizens Bank’s Motion to Dismiss, which Otoro incorporates

 herein.

                                            CONCLUSION

           For the reasons set forth herein, Defendant Otoro, LLC respectfully requests this Court

 enter and order: (i) dismissing all claims against Otoro set forth in the Amended Complaint for

 failure to timely file their Motion to Amend their original Complaint and to state a claim upon

 which relief can be granted; and (ii) for such other and further relief as is just.

                                                 Respectfully submitted,

                                                 OTORO, LLC

                                                 By its attorneys.

                                                 /s/ James G. Atchison
                                                 James G. Atchison, Esq. (#782)
                                                 DarrowEverett LLP
                                                 One Turks Head Place, 12th Floor
                                                 Providence, RI 02903
                                                 (401) 453-1200
                                                 jatchison@darroweverett.com

                                   CERTIFICATE OF SERVICE

         I hereby certify that on December 29, 2020, I have caused the within document to be filed
 with the Court via the ECF document filing system and it is available for viewing and downloading
 from the ECF system. As such, this document will be electronically sent to the registered
 participants as identified on the Notice of Electronic Filing (NEF) and paper copies will be sent to
 those indicated as non-registered participants.

                                                 /s/ James G. Atchison




                                                    2
